                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 1 of 12 Page ID #:1



                                 1     KAZEROUNI LAW GROUP, APC
                                       Abbas Kazerounian, Esq. (SBN 249203)
                                 2
                                       ak@kazlg.com
                                 3     Nicholas R. Barthel, Esq. (SBN: 319105)
                                       nicholas@kazlg.com
                                 4
                                       245 Fischer Avenue, Suite D1
                                 5     Costa Mesa, CA 92626
                                 6
                                       Jason A. Ibey, Esq. (SBN: 284607)
                                 7     jason@kazlg.com
                                       321 N Mall Drive, Suite R108
                                 8
                                       St. George, Utah 84790
                                 9     Telephone: (800) 400-6808
                                10     Facsimile: (800) 520-5523

                                11     Attorneys for Plaintiffs
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12
                                13                         UNITED STATES DISTRICT COURT
                                14                        CENTRAL DISTRICT OF CALIFORNIA
                                15
                                16     ALEKSANDER GEORGES AND                  Case No.:
                                17     IDA JELVEH, Individually
                                                                                 CLASS ACTION
                                       And On Behalf of All Others
                                18     Similarly Situated,                       CLASS ACTION COMPLAINT
                                19                                               FOR DAMAGES AND
                                                           Plaintiffs,           INJUNCTIVE RELIEF FOR
                                20                                               VIOLATIONS OF:
                                                v.
                                21                                               1) UNRUH CIVIL RIGHTS ACT,
                                       BANK OF AMERICA                           CAL. CIV. CODE §§ 51, ET SEQ.;
                                22     CORPORATION,
                                                                                 2) UNFAIR COMPETITION LAW,
                                23                                               CAL. BUS. & PROF. CODE §§
                                                           Defendant.            17200, ET SEQ.
                                24
                                25                                             JURY TRIAL DEMANDED

                                26
                                27
                                28
                                       Case #                                 1 of 12         Georges, et al. v. Bank of America
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 2 of 12 Page ID #:2



                                 1                                        INTRODUCTION
                                 2        1. ALEKSANDER GEORGES (“Mr. Georges”) and IDA JELVEH (“Ms.
                                 3              Jelveh,” together the “Plaintiffs”) bring this Class Action Complaint for
                                 4              damages, injunctive relief, and any other available legal or equitable remedies,
                                 5              resulting from the illegal actions of defendant BANK OF AMERICA
                                 6              CORPORATION (“Defendant” or “Bank of America”), for its misleading and
                                 7              illegal business practices, specifically the age discrimination in its
                                 8              maintenance fees in violation of the Unruh Civil Rights Act, Cal. Civ. Code
                                 9              §§ 51, et seq., which caused Plaintiffs and other California consumers
                                10              damages.
                                11        2. Plaintiffs allege as follows upon personal knowledge as to themselves and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12              their own acts and experiences, and, as to all other matters, upon information
                                13              and belief, including investigation conducted by their attorneys.
                                14        3. Unless otherwise stated, Plaintiff alleges that any violations by Defendant was
                                15              knowing and intentional, and that Defendant did not maintain procedures
                                16              reasonably adapted to avoid any such violation.
                                17        4. Unless otherwise indicated, the use of any Defendant’s name in this
                                18              Complaint includes all agents, employees, officers, members, directors, heirs,
                                19              successors, assigns, principals, trustees, sureties, subrogees, representatives,
                                20              and insurers of that Defendant’s name.
                                21
                                                                   JURISDICTION AND VENUE
                                22
                                          5. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
                                23
                                                residents of the State of California, seeks relief on behalf of a California
                                24
                                                statewide class, which will result in at least one class member belonging to a
                                25
                                                different state than that of Defendant. In addition, the matter in controversy
                                26
                                                exceeds $5,000,000 exclusive of interest and costs. Therefore, both diversity
                                27
                                                jurisdiction and the damages threshold under the Class Action Fairness Act of
                                28
                                       Case #                                   2 of 12             Georges, et al. v. Bank of America
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 3 of 12 Page ID #:3



                                 1              2005 (“CAFA”) are present, and this Court has jurisdiction.
                                 2        6. Venue is proper in the United States District Court for the Central District of
                                 3              California pursuant to 18 U.S.C. § 1391(b) because a substantial part of the
                                 4              events giving rise to the claim occurred within this district, as Plaintiffs were
                                 5              unlawfully discriminated in this jurisdiction.
                                 6        7. Defendant is subject to personal jurisdiction in the County of Orange, State of
                                 7              California, as Defendant regularly conducts business throughout the State of
                                 8              California; and Defendant purposefully availed itself to California by
                                 9              charging California consumers, including both Plaintiffs.
                                10                                             PARTIES
                                11        8. Plaintiffs are, and at all times mentioned herein were, citizens and resident of
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12              the State of California, the County of Orange.
                                13        9. Plaintiffs are, and at all times mentioned herein was, a “person,” as defined
                                14              by Cal. Bus. & Prof. Code § 17201. Plaintiff is a member of the putative class
                                15              defined herein.
                                16        10. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                                17              corporation whose corporate headquarters are in North Carolina, and is
                                18              incorporated within Delaware.
                                19        11. At all times relevant, Defendant has conducted business in this judicial
                                20              district.
                                21                                  FACTUAL ALLEGATIONS
                                22        12. Bank of America offers several banking products, including personal bank
                                23              accounts.
                                24        13. Some of personal bank accounts that Bank of America offers include “Bank
                                25              of America Advantage SafeBalance Banking”; “Bank of America Advantage
                                26              Plus Banking”; and “Bank of America Advantage Relationship Banking.”
                                27        14. In each of these types of personal bank accounts, Bank of America imposes a
                                28              monthly maintenance fee of $12 (“Maintenance Fee”) unless the consumer
                                       Case #                                   3 of 12              Georges, et al. v. Bank of America
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 4 of 12 Page ID #:4



                                 1              (1) has at least one qualifying direct deposit of $250 or more; (2) maintains a
                                 2              minimum daily balance of $1,500 or more in your account; (3) enrolls in
                                 3              Preferred Rewards program and qualifies for the Gold, Platinum or Platinum
                                 4              Honors tier; or (4) the consumer meets the requirements of the student waiver.
                                 5        15. To meet the requirements of the student waiver, a consumer must show: (1)
                                 6              that he or she is a student enrolled in a high school or a college, university or
                                 7              vocational program, and (2) the consumer is under 24 years old.
                                 8                                          Plaintiff Georges
                                 9        16. Mr. Georges is currently twenty-four years old.
                                10        17. Mr. Georges opened an account with Bank of America in or about September
                                11              2016.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12        18. Before the Fall 2019 semester, Mr. Georges was enrolled as a full-time student
                                13              since 2017.
                                14        19. When Mr. Georges was twenty-three years old or younger, he was exempt
                                15              from receiving the Maintenance Fee under the student waiver.
                                16        20. Due to Mr. Georges’ financial circumstances, he was unable to meet the
                                17              requirements that he have at least one qualifying direct deposit of $250 or
                                18              more; maintain a minimum daily balance of $1,500 or more in his account; or
                                19              enrolls in Preferred Rewards program and qualify for the Gold, Platinum or
                                20              Platinum Honors tier.
                                21        21. Despite still being a full-time student, Mr. Georges is now required to pay a
                                22              Maintenance Fee of $12 simply because he is twenty-four years or older.
                                23                                           Plaintiff Jelveh
                                24        22. Ms. Jelveh is currently twenty-nine years old.
                                25        23. Ms. Jelveh opened an account with Bank of America on or about 2007.
                                26        24. Ms. Jelveh was a full-time student until June of 2018.
                                27        25. Before Ms. Jelveh turned twenty-four years old, Plaintiff received a student
                                28              waiver, and was not required to pay any maintenance fees on the account.
                                       Case #                                    4 of 12             Georges, et al. v. Bank of America
                                                                        CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 5 of 12 Page ID #:5



                                 1        26. Due to Ms. Jelveh’s financial circumstances, she was unable to meet the
                                 2              requirements that she have at least one qualifying direct deposit of $250 or
                                 3              more; maintain a minimum daily balance of $1,500 or more in her account; or
                                 4              enrolls in Preferred Rewards program and qualify for the Gold, Platinum or
                                 5              Platinum Honors tier.
                                 6        27. Despite currently being a full-time graduate student, Ms. Jelveh was charged
                                 7              a Maintenance Fee of $12 because she is twenty-four years or older.
                                 8        28. Bank of America does not have a compelling societal interest in
                                 9              discriminating against students’ based on the students’ age.
                                10        29. Based on the prerequisites of the maintenance fee, a consumer is only charged
                                11              the maintenance fee if the consumers’ bank account has a low balance in it.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12              Thus, the only class of students older than are twenty-three years old that this
                                13              maintenance fee affects are those students that are in economic duress.
                                14
                                                                 CLASS ACTION ALLEGATIONS
                                15
                                          30. Plaintiff brings this action on behalf of themselves and on behalf of all others
                                16
                                                similarly situated (the “Class”).
                                17
                                          31. Plaintiff represents, and each is a member of, the Class, consisting of:
                                18
                                19                    All persons within California who Bank of America
                                                      charged at least one maintenance fee, were of the age of
                                20                    twenty-four or older and were enrolled in a high school,
                                21                    college, university or vocational program, within the four
                                                      years prior to the filing of the Complaint.
                                22
                                23        32. Defendant and its employees or agents are excluded from the Class. Plaintiffs
                                24              do not know the number of members in the Class, but believe the Class
                                25              members number in the thousands, if not more. Thus, this matter should be
                                26              certified as a Class action to assist in the expeditious litigation of this matter.
                                27        33. Plaintiffs and members of the Class were harmed by the acts of Defendant in
                                28              at least the following ways: Defendant charged Plaintiffs and the Class
                                       Case #                                    5 of 12              Georges, et al. v. Bank of America
                                                                        CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 6 of 12 Page ID #:6



                                 1              members at least one maintenance fee due to their age.
                                 2        34. This suit seeks only damages and injunctive relief for recovery of economic
                                 3              injury on behalf of the Class, and it expressly is not intended to request any
                                 4              recovery for personal injury and claims related thereto. Plaintiffs reserve the
                                 5              right to expand the Class definition to seek recovery on behalf of additional
                                 6              persons as warranted as facts are learned in further investigation and
                                 7              discovery.
                                 8        35. The joinder of the Class members is impractical and the disposition of their
                                 9              claims in the Class action will provide substantial benefits both to the parties
                                10              and to the court. The Class can be identified through Defendant’s records or
                                11              Defendant’s agents’ records.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12        36. There is a well-defined community of interest in the questions of law and fact
                                13              involved affecting the parties to be represented. The questions of law and fact
                                14              to the Class predominate over questions which may affect individual Class
                                15              members, including the following:
                                16                 a.   Whether Defendant or its agents discriminated against the members
                                17                      of the Class by charging a maintenance fee based solely on age;
                                18                 b.   Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act
                                19                      or practice within the meaning of California Business & Professions
                                20                      Code §§ 17200, et seq.;
                                21                 c.   Whether Defendant, through its conduct, received money that, in
                                22                      equity and good conscience, belongs to Plaintiffs and members of the
                                23                      Class;
                                24                 d.   Whether Plaintiffs and the putative Class members are entitled to
                                25                      equitable relief, including but not limited to restitution and/or
                                26                      disgorgement of ill-gotten gains; and
                                27                 e.   Whether Plaintiffs and the putative Class members are entitled to
                                28                      injunctive relief as sought herein.
                                       Case #                                   6 of 12             Georges, et al. v. Bank of America
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 7 of 12 Page ID #:7



                                 1        37. Plaintiffs’ claims are typical of the claims of the members of the Class in that
                                 2              Plaintiffs are members of the Class that they seek to represent. Similar to
                                 3              members of the putative Class, Plaintiffs were charged a maintenance fee due
                                 4              to their age. Defendant has no defenses unique to the Plaintiffs.
                                 5        38. Plaintiffs will fairly and adequately protect the interests of the members of the
                                 6              putative Class. Plaintiffs have retained counsel experienced in consumer
                                 7              protection law, including class actions, and specifically, false and deceptive
                                 8              advertising. Plaintiffs have no adverse or antagonistic interest to those in the
                                 9              Class and will fairly and adequately protect the interests of the Class.
                                10              Plaintiffs’ attorneys are aware of no interests adverse or antagonistic to those
                                11              of Plaintiffs and proposed Class.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12        39. A class action is superior to all other available means for the fair and efficient
                                13              adjudication of this controversy. Individualized litigation would create the
                                14              danger of inconsistent and/or contradictory judgments arising from the same
                                15              set of facts. Individualized litigation would also increase the delay and
                                16              expense to all parties and the court system. The damages or other financial
                                17              detriment suffered by individual Class members may be relatively small
                                18              compared to the burden and expense that would be entailed by individual
                                19              litigation of the claims against the Defendant. The injury suffered by each
                                20              individual member of the proposed class is relatively small in comparison to
                                21              the burden and expense of individual prosecution of the complex and
                                22              extensive litigation necessitated by Defendant’s conduct. It would be virtually
                                23              impossible for members of the proposed Class to individually redress
                                24              effectively the wrongs to them.
                                25        40. Even if the members of the proposed Class could afford such litigation, the
                                26              court system could not. Individualized litigation of the complex legal and
                                27              factual issues of such a case increases the delay and expense to all parties,
                                28              including the court.
                                       Case #                                   7 of 12             Georges, et al. v. Bank of America
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 8 of 12 Page ID #:8



                                 1        41. By contrast, the class action device presents far fewer management
                                 2              difficulties, and provides the benefits of single adjudication, economy of
                                 3              scale, and comprehensive supervision by a single court. Therefore, a class
                                 4              action is maintainable pursuant to the Federal Rules of Civil Procedure 23(a)
                                 5              and (b)(3) and/or (b)(2).
                                 6        42. Unless the Class is certified, Defendant will retain monies received as a result
                                 7              of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                 8              wide injunction is issued, Defendant will also likely continue to discriminate
                                 9              on the basis of age and deny the Class of their rights under California law.
                                10        43. Further, Defendant has acted or refused to act on grounds that are generally
                                11              applicable to the class so that declaratory and injunctive relief is appropriate
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12              to the Class as a whole, making class certification appropriate pursuant to Fed.
                                13              R. Civ. P. 23(b)(2).
                                14
                                                                    FIRST CAUSE OF ACTION
                                15                         VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
                                16                            CALIFORNIA CIVIL CODE, §§ 51 ET SEQ.
                                          44. Plaintiffs incorporate by reference all of the above paragraphs of this
                                17
                                                Complaint as though fully stated herein.
                                18
                                          45. California’s Unruh Civil Rights Act (“UCRA”), Cal. Civ. Code §§51, et seq.,
                                19
                                                prohibits arbitrary discrimination by businesses on the basis of specified
                                20
                                                classifications, including age and gender.
                                21
                                          46. The objective of the Unruh Civil Rights Act is to prohibit businesses from
                                22
                                                engaging in unreasonable, arbitrary or invidious discrimination. The Unruh
                                23
                                                Civil Rights Act applies not merely in situations where businesses exclude
                                24
                                                individuals altogether, but where treatment is unequal. For purposes of the
                                25
                                                Unruh Civil Rights Act, unequal treatment includes providing discounts on an
                                26
                                                arbitrary basis to certain classes of individuals. There is no requirement that
                                27
                                                the aggrieved party must demand equal treatment and be refused.
                                28
                                       Case #                                   8 of 12             Georges, et al. v. Bank of America
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 9 of 12 Page ID #:9



                                 1        47. UCRA is to be liberally construed to accomplish this purpose.
                                 2        48. Defendant discriminates in violation of a reasonable regulation, and the
                                 3              discrimination was not rationally related to the services it performs.
                                 4        49. The Act’s remedial provisions are set forth in Cal. Civ. Code § 52(a), which
                                 5              provides:
                                 6
                                                   Whoever denies, aids or incites a denial, or makes any
                                 7                 discrimination or distinction contrary to Section 51, 51.5, or 51.6,
                                                   is liable for each and every offense for the actual damages and any
                                 8
                                                   amount that may be determined by a jury, or a court sitting without
                                 9                 a jury, up to a maximum of three times the amount of actual damage
                                                   but in no case less than four thousand dollars ($4,000), and any
                                10
                                                   attorney’s fees that may be determined by the court in addition
                                11                 thereto, suffered by any person denied the rights provided in
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                   Section 51, 51.5, or 51.6.
     COSTA MESA, CA 92626




                                12
                                13        50. Plaintiffs need not prove that they suffered actual damages to recover the
                                14              independent statutory damages of $4,000.
                                15        51. Plaintiffs and the members of the Class were injured by Bank of America’s
                                16              violations of Cal. Civ. Code § 51, et seq. and bring this action to recover
                                17              damages and attorney’s fees.
                                18
                                                                   SECOND CAUSE OF ACTION
                                19                       VIOLATIONS OF THE UNFAIR COMPETITION LAW,
                                20                       CALIFORNIA BUS. & PROF. CODE §§ 17200, ET SEQ.
                                21        52. Plaintiffs incorporate by reference all of the above paragraphs of this
                                22              Complaint as though fully stated herein.
                                23        53. Plaintiffs and Defendant are each a “person” as defined by California Business
                                24              & Professions Code § 17201. California Business & Professions Code §
                                25              17204 authorizes a private right of action on both an individual and
                                26              representative basis.
                                27        54. “Unfair competition” is defined by Business and Professions Code § 17200
                                28              as encompassing several types of business “wrongs,” including: (1) an
                                       Case #                                    9 of 12            Georges, et al. v. Bank of America
                                                                        CLASS ACTION COMPLAINT
                                 Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 10 of 12 Page ID #:10



                                 1            “unlawful” business act or practice, (2) an “unfair” business act or practice,
                                 2            (3) a “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue
                                 3            or misleading advertising.” The definitions in § 17200 are drafted in the
                                 4            disjunctive, meaning that each of these “wrongs” operates independently from
                                 5            the others.
                                 6      55. By and through Defendant’s conduct alleged in further detail above and
                                 7            herein, Defendant engaged in conduct which constitutes unlawful, unfair,
                                 8            and/or fraudulent business practices, and unfair, deceptive, untrue or
                                 9            misleading advertising, as prohibited by California’s UCL.
                                10                                    A. “UNLAWFUL” PRONG
                                11      56. Beginning at a date currently unknown and continuing to the time of the filing
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                12            of this Complaint, Defendant has committed acts of unfair competition,
                                13            including those described above, by engaging in a pattern of “unlawful”
                                14            business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                15            by discriminating based on age in violation of UCRA, as alleged herein.
                                16      57. Defendant violated the above-referenced statutes by discriminating against
                                17            student’s based on their age.
                                18      58. Thus, Defendant engaged in a pattern of “unlawful” business practices within
                                19            the meaning of California’s UCL.
                                20      59. Plaintiffs and the putative Class members suffered an injury in fact because
                                21            Defendant charged Plaintiffs a $12 maintenance fee as a result of Defendant’s
                                22            unlawful discrimination.
                                23      60. Defendant acts and omissions are unlawful and constitute multiple violations
                                24            of California’s UCL. Plaintiffs reserve the right to identify additional
                                25            violations by Defendant as may be established through discovery.
                                26      61. In prosecuting this action for the enforcement of important rights affecting the
                                27            public interest, Plaintiffs seek the recovery of attorneys’ fees, which reward
                                28            is available to a prevailing plaintiff in a class action such as this.
                                     Case #                                    10 of 12              Georges, et al. v. Bank of America
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 11 of 12 Page ID #:11



                                 1        62. Plaintiffs and the members of the Class also seek restitution, in addition to all
                                 2            other relief this Court deems appropriate, consistent with Cal. Bus. & Prof.
                                 3            Code § 17203.
                                 4        63. Plaintiffs, individually, and on behalf of all California consumers, seek
                                 5            individual, representative, and public injunctive relief and any necessary order
                                 6            or judgments that will prevent Defendant from continuing with its unlawful
                                 7            business acts and practices as alleged herein.
                                 8
                                                                       PRAYER FOR RELIEF
                                 9
                                          WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for relief
                                10
                                     and judgment as follows:
                                11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                          • Certifying the Class as requested herein;
     COSTA MESA, CA 92626




                                12
                                          • Appointing Plaintiffs and their counsel to represent the Class;
                                13
                                          • Restitution of the funds improperly obtained by Defendants;
                                14
                                          • Any and all statutory enhanced damages;
                                15
                                          • All reasonable and necessary attorneys’ fees and costs provided by statute,
                                16
                                              common law or the Court’s inherent power;
                                17
                                          • For equitable and injunctive relief, including individual, representative, and
                                18
                                              public injunctive relief under the Unruh Civil Rights Act and the Unfair
                                19
                                              Competition Law; and
                                20
                                          • Any other relief the Court may deem just and proper.
                                21
                                     //
                                22
                                     //
                                23
                                     //
                                24
                                     //
                                25
                                     //
                                26
                                     //
                                27
                                     //
                                28
                                     Case #                                   11 of 12             Georges, et al. v. Bank of America
                                                                     CLASS ACTION COMPLAINT
                                 Case 8:19-cv-02329-DOC-KES Document 1 Filed 12/03/19 Page 12 of 12 Page ID #:12



                                 1                                        TRIAL BY JURY
                                 2      64. Pursuant to the seventh amendment to the Constitution of the United States
                                 3            of America, Plaintiffs are entitled to, and demand, a trial by jury.
                                 4
                                 5   Dated: December 3, 2019                        KAZEROUNI LAW GROUP, APC
                                 6                                                   BY: /S/ ABBAS KAZEROUNIAN
                                 7                                                       Abbas Kazerounian, Esq.
                                                                                         ak@kazlg.com
                                 8                                                       Attorneys for Plaintiff
                                 9
                                10   Additional Counsel for Plaintiff
                                11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     KAZEROUNI LAW GROUP, APC
     COSTA MESA, CA 92626




                                12   Jason A. Ibey, Esq. (SBN: 284607)
                                13   jason@kazlg.com
                                     321 N Mall Drive, Suite R108
                                14   St. George, Utah 84790
                                15   Telephone:(800)400-6808
                                     Facsimile:(800) 520-5523
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case #                                   12 of 12             Georges, et al. v. Bank of America
                                                                     CLASS ACTION COMPLAINT
